DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 14, 16, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 4 and 14, the claims recite “voltages”. As Claim 4 depends upon Claim 1 and Claim 14 depends upon Claim 11, wherein each independent claim recites at least four voltages (from the three sources and that of the sensing electrode), it is unclear what specific voltage is stored in the memory, thus rendering the claim indefinite.
Regarding Claim 16, the claim recites “voltages”. As Claim 16 depends upon Claim 1 and Claim 15, where Claim 16 recites at least two 
Regarding Claim 20, the claim recites “the DC voltage is adjacent to a voltage causing the middle of the resonator beam to buckle” It is unclear how a voltage can be “adjacent” to another voltage, thus rendering the claim indefinite.
Claims dependent upon a rejected claim are therefore rejected as well.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding Claim 9, the claim recites “the third voltage source is coupled to the beam resonator via the heater”. Claim 1, on which Claim 9 depends, recites “a third voltage source coupled to the resonator beam via the first and second fixed anchors”. As such, Claim 9 fails to include all the limitations of Claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 8, 10 – 16, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 2014/0202260), in further view of Phan Le et al. (US 2010/0154553).
Regarding Claim 1, Nakamura discloses an electromechanical pressure sensor, in at least Figures 1, comprising: an electromechanical resonator (200), comprising a driving electrode (102), a sensing electrode (103), and a beam resonator (101) arranged between the driving and sensing electrodes (Figure 1), wherein the beam resonator includes a resonator beam (101) coupled on a first end to a first fixed anchor and coupled on a second end to a fixed second fixed anchor (see anchors at each end) (Figure 1) [0004, 0047]; a first voltage source (Vi) coupled to the driving electrode and configured to provide an alternating current to the driving electrode (Figure 1) [0048]; a second voltage source (Vp) coupled to the first fixed anchor (Figure 1), wherein the second voltage source provides a DC bias to the resonator beam [0051] (Figure 1); and correlating a voltage on the sensing electrode with a pressure value [0048].
Nakamura fails to disclose a third voltage source coupled to the resonator beam via the first and second fixed anchors, wherein the third voltage source is configured to 
Examiner takes Official Notice it is common knowledge in the art for processor to be attached to electrodes and perform correlations e.g. via look-up tables.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Nakamura by incorporating a processor coupled to the sensing electrode to perform Nakamura’s correlation for the benefit of automating the output of the resonator so that pressure can be determined according to the voltage output. 
Phan Le teaches a voltage source (source of sense current 22) [0054] coupled to a resonator beam (11, 12, 13, 14) via a first and second fixed anchors (9, 10) [0052, 0054], wherein the voltage source is configured to supply a voltage to the resonator beam that results in a temperature differential between the resonator beam and the first and second fixed anchors (heat is lost through the anchors, therefore there is a temperature differential between the beam and anchors) [0054].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Nakamura by including a third voltage source coupled to the resonator beam via the first and second fixed anchors, wherein the third voltage source is configured to supply a voltage to the resonator beam that results in a temperature differential between the resonator beam and the first and second fixed anchors for the benefit of accounting for resonant frequencies dependence on both pressure and temperature, as taught by Phan Le [0052 – 0060].
Regarding Claim 2, Nakamura discloses the resonator beam is straight (Figure 1).
Regarding Claim 3, Nakamura discloses the resonator beam is curved (when the beam is resonating it is inherently curved).
Regarding Claim 4, the combination fails to expressly disclose a memory coupled to the processor and storing a correlation of voltages and pressure values.
Examiner takes Official Notice it is common knowledge in the art for memories to be coupled to processors and store correlation data i.e. via a look-up table.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination by including a memory coupled to the processor and storing a correlation of voltages and pressure values for the benefit of automating the output of the resonator so that pressure can be determined according to the voltage output.
Regarding Claim 5, the combination fails to expressly disclose an amplifier arranged between the sensing electrode and the processor.
Examiner takes Official Notice it is common knowledge in the art to utilize an amplifier between a sensing electrode and a processor e.g. if the amplitude of the signal output by the sensing electrode is low.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination by including an amplifier arranged between the sensing electrode and the processor for the benefit of ensuring the amplitude of the signal is at an appropriate level prior to processing.
Regarding Claim 6, Nakamura discloses the electromechanical resonator is a microelectromechanical resonator (MEMS) [0047].
Regarding Claim 7, the combination fails to expressly discloses the electromechanical resonator is a nanoelectromechanical resonator; however, it would have been obvious to one of ordinary skill in the art to build the resonator to whatever size the application requires, including nanoscale, for the for the benefit of utilize the resonator in nanoscale applications.
Furthermore, it has been held change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). As such, it would have been obvious to one of ordinary skill in the art to build the resonator to whatever size the application requires, including nanoscale, for the for the benefit of utilize the resonator in nanoscale applications.
Regarding Claim 8, Nakamura discloses the electromechanical resonator comprises silicon [0003, 0004].
Regarding Claim 10, Nakamura fails to disclose the correlation is based on the voltage supplied by the third voltage source.
Phan Le teaches utilizing a fixed current via a respective voltage [0060]. 
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to have the processor configured to correlate the voltage on the sensing electrode with the pressure value based on the voltage supplied by the third voltage source as the pressure sensor’s output is dependent upon temperature, therefore Nakamura’s output is only valid for a given temperature i.e. temperature caused by the voltage as taught by Phan Le.
Regarding Claim 11, Nakamura discloses a method of producing an electromechanical pressure sensor (Figure 1), the method comprising: providing an electromechanical resonator (200), comprising a driving electrode (102), a sensing electrode (103), and a beam resonator (101) arranged between the driving and sensing electrodes (Figure 1), wherein the beam resonator includes a resonator beam (101) coupled on a first end to a first fixed anchor and coupled on a second end to a fixed second fixed anchor (see anchors at each end) (Figure 1) [0004, 0047]; coupling a first voltage source (Vi) to the driving electrode, wherein the first voltage source is configured to provide an alternating current to the driving electrode (Figure 1) [0048]; coupling a second voltage source (Vp) to the first fixed anchor (Figure 1), wherein the second voltage source provides a DC bias to the resonator beam [0051] (Figure 1); and correlating a voltage on the sensing electrode with a pressure value [0048].
Nakamura fails to disclose coupling a third voltage source coupled to the resonator beam via the first and second fixed anchors, wherein the third voltage source is configured to supply a voltage to the resonator beam that results in a temperature differential between the resonator beam and the first and second fixed anchors and coupling a processor to the sensing electrode and to perform the correlation.
Examiner takes Official Notice it is common knowledge in the art for processor to be attached to electrodes and perform correlations e.g. via look-up tables.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Nakamura by incorporating a processor coupled to the sensing electrode to perform Nakamura’s correlation for the 
Phan Le teaches coupling a voltage source (source of sense current 22) [0054] to a resonator beam (11, 12, 13, 14) via a first and second fixed anchors (9, 10) [0052, 0054], wherein the voltage source is configured to supply a voltage to the resonator beam that results in a temperature differential between the resonator beam and the first and second fixed anchors (heat is lost through the anchors, therefore there is a temperature differential between the beam and anchors) [0054].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Nakamura by including a third voltage source coupled to the resonator beam via the first and second fixed anchors, wherein the third voltage source is configured to supply a voltage to the resonator beam that results in a temperature differential between the resonator beam and the first and second fixed anchors for the benefit of accounting for resonant frequencies dependence on both pressure and temperature, as taught by Phan Le [0052 – 0060].
Regarding Claim 12, Nakamura discloses the resonator beam is straight (Figure 1).
Regarding Claim 13, Nakamura discloses the resonator beam is curved (when the beam is resonating it is inherently curved).
Regarding Claim 14, the combination fails to expressly disclose coupling a memory to the processor, wherein the memory stores a correlation of voltages and pressure values.

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination by including a memory coupled to the processor and storing a correlation of voltages and pressure values for the benefit of automating the output of the resonator so that pressure can be determined according to the voltage output.
Regarding Claim 15, Nakamura discloses a method of determining pressure, the method comprising: applying an alternating current (Vi) to a driving electrode (102) of an electromechanical resonator (200) (Figure 1), which comprises the driving electrode (102), a sensing electrode (103), and a beam resonator (101) arranged between the driving and sensing electrodes (Figure 1), wherein the beam resonator includes a resonator beam (101) coupled on a first end to a first fixed anchor and coupled on a second end to a fixed second fixed anchor (see anchors at each end) (Figure 1) [0004, 0047]; applying a DC bias voltage (Vp) to the first fixed anchor (Figure 1) [0051]; and determining the pressure by correlating a voltage on the sensing electrode with a pressure value [0048].
Nakamura fails to disclose electrothermally heating the resonator beam. 
Phan Le teaches electrothermally heating a resonator beam (11, 12, 13, 14) [0052, 0054].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Nakamura by electrothermally 
Regarding Claim 16, Nakamura fails to expressly disclose the correlation of the voltage on the sensing electrode with the pressure value comprises: selecting the pressure value from a table having a correlation between different voltages and different pressure values; however Nakamura discloses the pressure is based on the output voltage [0048] i.e. knowing the output voltage provides the pressure value. 
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination by having a table with the correlation of output voltage to pressure for the benefit of quickly looking up what pressure corresponds to the voltage output by the resonator.
Regarding Claim 18, Phan Le teaches applying a DC voltage to the first and second fixed anchors (9, 10) [0052, 0054, 0081].
The combination would have been obvious for the same reasons regarding the rejection of Claim 15 above.
Regarding Claim 19, Nakamura fails to disclose the correlation is based on the DC voltage applied to the first and second fixed anchors.
Phan Le teaches utilizing a fixed current according to a given voltage [0060]. 
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to correlate the voltage on the sensing electrode with the pressure value based on DC voltage applied to the anchors as the pressure sensor’s output is dependent upon temperature, therefore Nakamura’s output .

Claims 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 2014/0202260), in view of Phan Le et al. (US 2010/0154553), in further view of El-Gamal (US 2011/0111545).
Regarding Claim 9, the combination fails to expressly disclose a heater coupled to the resonator beam, wherein the third voltage source is coupled to the beam resonator via the heater.
El Gamal teaches a heater (thin film heater) coupled to a resonator beam (420), wherein a voltage source is coupled to the beam resonator via the heater (as voltage is inherently required to run the heater, and the heater is on the beam resonator) [0048].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to utilize an alternative to Phan Le’s heater, including a heater coupled to the resonator beam, wherein the third voltage source is coupled to the beam resonator via the heater for the benefit of utilizing a thin film to tune the resonant frequency of the beam, as taught by El-Gamal [0048].
Regarding Claim 17, Phan Le discloses applying a DC voltage to generate the heat [0052, 0054, 0081].
The combination would have been obvious for the same reasons regarding the rejection of Claim 15 above.
Nevertheless, the combination fails to expressly disclose a heater attached to the resonator beam.

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to utilize an alternative to Phan Le’s heater, including a heater attached to the resonator beam for the benefit of utilizing a thin film to tune the resonant frequency of the beam, as taught by El-Gamal [0048].

Conclusion
Allowable subject matter with respect to the limitations of Claim 20 could not be determined as the claim is unclear in accordance with the 112(b) Rejection above. When the claim is clear, a comparison of the limitations with the prior art will again be made.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094.  The examiner can normally be reached on Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/           Primary Examiner, Art Unit 2856